February 27, 2009 Mr. Larry L. Greene United States Securities and Exchange Commission 100 F Street, N.E., Mail Stop 4720 Washington, D.C. 20549 RE: Prospect Capital Corporation (the "Company") File Nos. 814-00659 & 333-143819 Dear Mr. Greene: We are in receipt of your comments of February 26, 2009 regarding the Registration Statement on Form N-2 of the Company. The Company has considered your comments and has authorized us to make on its behalf the responses and changes to the Company's Registration Statement discussed below.These changes will be reflected in Post-Effective Amendment No. 10 to the Company's Registration Statement.We are enclosing copies of pages changed to respond to your comments that have been marked to show the Company's responses to your comments.We have also included a draft prospectus supplement. The Company's responses to your comments are set forth below.For ease of reference, the text of each of your comments is set forth in italics and followed by the corresponding response. Prospectus
